                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

JUSTIN CHARLES ENGLE                                                          PLAINTIFF

v.                         CASE NO. 4:19-CV-00014 BSM

POPE COUNTY DETENTION CENTER, et al.                                        DEFENDANTS

                                         ORDER

      After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

proposed findings and recommendation [Doc. No. 8] are adopted, and this case is dismissed

without prejudice.

      IT IS SO ORDERED this 4th day of April 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
